(2) his competency was not evaluated prior to the entry of his pleas. We
                disagree with Perreira's contention.
                            "This court will not reverse a district court's determination
                concerning the validity of a plea absent a clear abuse of discretion."
                Johnson v. State, 123 Nev. 139, 144, 159 P.3d 1096, 1098 (2007). Perriera
                failed to either provide a       substantial reason which required the
                withdrawal of his guilty pleas, see Woods v. State, 114 Nev. 468, 475, 958
                P.2d 91, 95 (1998), or satisfy his burden and prove that his pleas were
                invalid, see Molina v. State, 120 Nev. 185, 190, 87 P.3d 533, 537 (2004).
                We also note that Perreira did, in fact, receive the sentence the parties
                agreed to recommend pursuant to the written plea agreement: he was
                adjudicated as a "small" habitual criminal pursuant to NRS 207.010(1)(a)
                and sentenced to serve two concurrent prison terms of 60-150 months. We
                conclude that the district courts did not abuse their discretion by denying
                Perreira's motions and he is not entitled to relief. Accordingly, we
                            ORDER the judgmpitsipf conviction AFFIRMED. 2




                                            J.
                Douglas                                    Saitta



                      2Although  we filed Perreira's fast track statement, it fails to comply
                with the Nevada Rules of Appellate Procedure. The brief does not contain
                margins in compliance with NRAP 3C(h)(1) and NRAP 32(a)(4). Counsel
                for Perreira is cautioned that the failure to comply with the briefing
                requirements in the future may result in the imposition of sanctions. See
                NRAP 3C(n).

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                       2
                cc: Chief Judge, The Eighth Judicial District Court
                     Lee A. Gates, Senior Judge
                     Jerome T. Tao, District Judge
                     Patti, Sgro & Lewis
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A